DETAILED ACTION
This is in response to Application # 16/507,081.  Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Vittal (US 8,874,749).

Regarding Claim 1,
A method for managing processes within a plurality of data centers configured to provide a cloud computing environment associated with a pool of network identifiers 

executing a process on a first host of a plurality of hosts [Vittal: Col. 15 / lines 63-66; Col. 17 / lines 17-21; the cloud infrastructure can support multiple guest virtual networks per customer 205; the concept of routing appliances 805 as virtual machines may be generalized to include virtual machines with multiple virtual NIC interfaces and connected to multiple guest virtual networks], 

wherein, when the process is executing on the first host: a first network identifier associated with the plurality of hosts is not a network identifier of the pool of network identifiers [Vittal: first network identifier == public IP address; Co. 16 / lines 61-63; virtual machines in different zones 110 communicate with each other by routing through a public IP address]; 

pre -migration locations for virtual machines as their current physical location, such as computing server 420, pod 115, agent 1005, or hypervisor 510 addresses (e.g. an IP) depending on the embodiment; Col. 19 / lines 57-64; management server cluster 120 includes management servers 215 and database 220 for storing customer 205, administrator 210 and virtual machine 505 information; management servers 215 manage database 220 and store information in a number of tables; FIG. 10 illustrates the database 220 including a state look up table ("LUT") 1010 and a transaction history 1015 used to store data associated with virtual machine 505 state management; Col. 20 / lines 7-18, 22-26, 32-35; transaction history 1020 is a database 220 structure containing transactional history for migration events; event requests may specify the migration of virtual machines 505 across computing servers 420, or pods 115; in some embodiments, virtual machines may be migrated across zones available to customer 205; FIG. 10 illustrates a shared database 220 in management server 220; in other embodiments each management server 215 operates separate databases and forward entries to the management server 215 or cluster 120 receiving the migrated virtual machine 505; State LUT 1010 and transaction history 1015 may be implemented as one or more tables in one or more databases 220 depending on architecture and equipment capability]; 
Note:

 
detecting an event associated with the process; and in response to detecting the event associated with the process: updating the first route table to associate the first network identifier with a second host of the plurality of hosts; and updating the second route table to associate the first network identifier with the second host [Vittal: event == shutdown or defragmentation; Col. 21 / lines 43-50; during a computing server 420 shutdown, virtual machines 505 may be migrated to any server 420 or pod 115 having available resources as indicated in database 220; in a defragmentation process, as discussed in sever embodiments herein, management server 215 may determine a post -migration location from database 220 entries for allocated system appliances or other customer virtual machines 505; Col. 22 / lines 17-19, 30-32, 36-43; management server 215a may determine the set of resources allocated to virtual machine 505a from database 220; in some embodiments, agent 1005b may also return the hypervisor 510b or computing server 420b IP address for the post -migration location 1035; management server 215a issues the migration command to agent 1005a with the destination hypervisor 510b or computing server 420b IP address; agent 1005a subsequently instructs hypervisor 510a to migrate virtual machine 505a to hypervisor 510b; hypervisor 510b receives migration data from hypervisor 510a over migration path 1040 and constructs the migrating virtual machine 505a in post migration location 1035 as virtual machine 505a’]. 
Note:
For a virtual machine, returning IP address associated with post-migration location means keeping in database for communication IP address associated with pre-migration location.

Regarding Claim 2,
wherein the first network identifier is an IP address [Vittal: Co. 16 / lines 61-63; virtual machines in different zones 110 communicate with each other by routing through a public IP address]. 

Regarding Claim 3,
Vittal teaches:
wherein the first data center is associated with a first set of one or more network identifiers, wherein the second data center is associated with a second set of one or more network identifiers, and wherein the pool of network identifiers includes each network identifier of the first set of one or more network identifiers and the second set of one or more network identifiers [Vittal: Col. 8 / lines 29-35, 38-45; in one embodiment, the firewall 320 operates in a transparent mode for the data network 310 such that the data network 310 comprises the same IP address space as the public Internet; if the data network 310 utilizes public IP addresses, the zone 110 is assigned a unique set of IP addresses that do not overlap with the IP addresses assigned to other zones 110; the zone 110 can be assigned an IP address in the 192.168.0.0/16 Class B private address space, and each pod 115 within the zone 110 can be assigned an IP both customer A's private network and customer B's private network is in the IP address space 10.1.1.0/24 but they never see each other's packets; it is possible that the networks addresses are not shared as well; Col. 5 / lines 18-21; FIG. 1B shows several data centers ("DC") 105 and servers S partitioned into groupings of zones 110, pods 115 and management server clusters (MSC) 120; each zone 110 is physically isolated from each other zone 110].
Note:
Non-overlapping (unique) public IP addresses are assigned to different zones from the same IP address space as the public Internet.  Private address space for different customers is also capable to be organized in a non-shared manner.

Regarding Claim 4,
wherein executing the process on the first host comprises executing a virtualization manager on the first host [Vittal: Col. 16 / lines 39-50; when a customer 205 starts a VM in a certain zone 110, a management server 215 determines if a routing appliance 805 for that customer 205 is already running within that zone 110. If it is not, the routing appliance 805 is started prior to the actual start of the VM; as the VM starts, the routing appliance 805 may then provide network functionalities such as DHCP, DNS, routing, load balancing, and firewall protection to the VM; after the last VM 

Regarding Claim 5,
wherein the event associated with the process is a failure of the process on the first host to execute [Vittal: failure of the process == shutdown; Col. 21 / lines 43-46; during a computing server 420 shutdown, virtual machines 505 may be migrated to any server 420 or pod 115 having available resources as indicated in database 220]. 

Regarding Claim 6,
further comprising: in response to detecting the failure of the process on the first host to execute, executing the process on the second host [Vittal: ; Col. 21 / lines 43-46; during a computing server 420 shutdown, virtual machines 505 may be migrated to any server 420 or pod 115 having available resources as indicated in database 220]. 

Regarding Claim 7,
wherein the event associated with the process is a migration of the process from the first host to the second host [Vittal: ; Col. 21 / lines 43-50; during a computing server 420 shutdown, virtual machines 505 may be migrated to any server 420 or pod 115 having available resources as indicated in database 220; in a defragmentation process, as discussed in sever embodiments herein, management server 215 may determine a 

Regarding Claim 8,
wherein: the first data center corresponds to a first set of one or more physical data centers; the second data center corresponds to a second set of one or more physical data centers; and each physical data center of the first set of one or more physical data centers and the second set of one or more physical data centers is located in a different physical location [Vittal: different physical location == physically isolated; Col. 5 / lines 18-21; FIG. 1B shows several data centers ("DC") 105 and servers S partitioned into groupings of zones 110, pods 115 and management server clusters (MSC) 120; each zone 110 is physically isolated from each other zone 110]. 

Regarding Claim 9,
wherein detecting the event associated with the process includes receiving, from one or more of the plurality of hosts, data indicative of the event [Vittal: Col. 19 / lines 37-42; as computing resources are made available on a computing server 420 hosting one or more customer 205 virtual machines 505, management server 215 may migrate one or more fragmented machines belonging to the customer 205 to computing server 420, thereby defragmenting the customer account; Col. 20 / lines ; customer 205 and administrator 210 data and migration event requests are received at management servers 215 and stored in transactional history 1020. Event requests may specify the migration of virtual machines 505 across computing servers 420, or issue migration events for a virtual machine 505]. 

Regarding Claim 10,
wherein: a first plurality of subnets of the cloud computing environment correspond to the first data center; a second plurality of subnets of the cloud computing environment correspond to the second data center [Vittal: subnet == address space (Class); Col. 8 / lines 33-35, 38-45; if the data network 310 utilizes public IP addresses, the zone 110 is assigned a unique set of IP addresses that do not overlap with the IP addresses assigned to other zones 110; the zone 110 can be assigned an IP address in the 192.168.0.0/16 Class B private address space, and each pod 115 within the zone 110 can be assigned an IP address in the 192.168.*.0/24 Class C private address space; the firewall 320 remaps between the two address spaces as data is sent to or from the pods 115 within the zone 110; hence, it is possible for the pods 115 of different zones 110 to have overlapping or identical private IP addresses; Col. 16 / lines 52-61,65-67; a guest virtual network may be configured to any private address space, for example the Class A network in 10.0.0.0/8 private address space; the guest virtual network is an overlay network on top of the management network 315 and is managed by the multitenant hypervisor 510; a guest virtual network may be valid within one zone 110; therefore virtual machines in different zones 110 cannot communicate with each other using their IP addresses in the guest virtual network; the routing appliance both customer A's private network and customer B's private network is in the IP address space 10.1.1.0/24 but they never see each other's packets; it is possible that the networks addresses are not shared as well]; 

the first route table corresponds to a first device of the first data center; and the second route table corresponds to a second device of the second data center [Vittal: Col. 19 / lines 57-64; management server cluster 120 includes management servers 215 and database 220 for storing customer 205, administrator 210 and virtual machine 505 information; management servers 215 manage database 220 and store information in a number of tables; FIG. 10 illustrates the database 220 including a state look up table ("LUT") 1010 and a transaction history 1015 used to store data associated with virtual machine 505 state management; Col. 20 / lines 7-18, 22-26, 32-35; transaction history 1020 is a database 220 structure containing transactional history for migration events; event requests may specify the migration of virtual machines 505 across computing servers 420, or pods 115; in some embodiments, virtual machines may be migrated across zones available to customer 205; FIG. 10 illustrates a shared database 220 in management server 220; in other embodiments each management server 215 operates separate databases and forward entries to the management server 215 or cluster 120 receiving the migrated virtual machine 505; State LUT 1010 and transaction history 1015 may be implemented as one or more tables in one or more databases 220 depending on architecture and equipment capability; Col. 7 / lines 30-33; management server 215a manages the resources in zone 110a, management server 215b manages the resources in zone 110b, and management server 215c manages the resources in zone 110c; Col. 6 / lines 53-56; the data center 105 are partitioned into a plurality of zones 110, and each zone contains one or more pods 115, as described above; each zone 110 is connected to a management server 215 in the management server cluster 120]. 

Regarding Claim 11,
wherein executing the process on the first host comprises executing the process on a first virtual machine on the first host [Vittal: Col. 16 / lines 39-50; when a customer 205 starts a VM in a certain zone 110, a management server 215 determines if a routing appliance 805 for that customer 205 is already running within that zone 110; if it is not, the routing appliance 805 is started prior to the actual start of the VM], 

the method further comprising: executing the process on a second virtual machine on the second host [Vittal: Col. 16 / lines 27-28, 32-38; as indicated in FIG. 8A, VMs associated with customers 205a and 205b are segmented on the same physical network; customer 205a accesses virtual machines VM 505a, 505b and 505d through routing appliance 805a hosted on computing server 420a, while customer 205b accesses virtual machines VM 505c, 505e and 505f through routing appliance 805b. While physical resources such as network and physical server are shared, the networks of customers 205 are segmented and cannot see each other]. 

Regarding Claim 12,
wherein the first virtual machine is different from the second virtual machine [Vittal: Col. 16 / lines 27-28, 32-38; as indicated in FIG. 8A, VMs associated with customers 205a and 205b are segmented on the same physical network; customer 205a accesses virtual machines VM 505a, 505b and 505d through routing appliance 805a hosted on computing server 420a, while customer 205b accesses virtual machines VM 505c, 505e and 505f through routing appliance 805b. While physical resources such as network and physical server are shared, the networks of customers 205 are segmented and cannot see each other].
Note:
Different virtual machines belong to different customers. 

Regarding Claim 13,
wherein the first virtual machine is the second virtual machine [Vittal: Col. 21 / lines 31-33; to begin the migration of virtual machine 505a, management server 215a determines the pre -migration location 1030 of virtual machine 505a and the post -migration location 1035, illustrated as virtual machine 505a']. 
Note:
Migration between virtual machines belonging to the same customer.

Regarding Claim 14,
wherein: the first virtual machine has a first virtual network interface; the second virtual machine has a second virtual network interface [Vittal: Col. 17 / lines 17-21; the virtual machines with multiple virtual NIC interfaces and connected to multiple guest virtual networks]; 

updating the first route table comprises associating the first network identifier with the second virtual network interface; and updating the second route table comprises associating the first network identifier with the second virtual network interface [Vittal: Co. 16 / lines 61-63; virtual machines in different zones 110 communicate with each other by routing through a public IP address; Col. 21 / lines 37-41; database 220 contains pre -migration locations for virtual machines as their current physical location, such as computing server 420, pod 115, agent 1005, or hypervisor 510 addresses (e.g. an IP) depending on the embodiment; Col. 20 / lines 23-26, 32-35; in other embodiments each management server 215 operates separate databases and forward entries to the management server 215 or cluster 120 receiving the migrated virtual machine 505; State LUT 1010 and transaction history 1015 may be implemented as one or more tables in one or more databases 220 depending on architecture and equipment capability]. 

Regarding Claim 15,
wherein the first host corresponds to the first data center and wherein the second host corresponds to the second data center [Vittal: Col. 5 / lines 18-21; FIG. 1B shows several data centers ("DC") 105 and servers S partitioned into groupings of zones 110, pods 115 and management server clusters (MSC) 120; each zone 110 is physically isolated from each other zone 110; Col. 6 / lines 11-19; FIG. 1B also shows one or more management server clusters (MSC) 120 to the data centers 105 housing the zones 110; the management server cluster 120 is a cluster of front-end servers S and their associated backend storage; he servers that make up the management server cluster 120 allocate and manage use of the physical resources in the associated zones 110 by one or more customer accounts associated with units of virtual resources as shown in FIG. 1C; Col. 9 / lines 25-27; the computing servers 420 host the virtual machines within the pod 115 as will be discussed further in conjunction with FIG. 5; Col. 10 / lines 34-43; the multitenant hypervisor 510 can alter the allocation and accessibility of computing elements within the computing server 420 over time in response to changes in the number and configurations of hosted virtual machines 505; the changes in the number and configurations of hosted virtual machines 505 may occur, for example, because the customers 205 associated with the hosted virtual machines 505 made such a request or changes have occurred at other virtual machines 505 associated with the customer 205]. 

Regarding Claim 16,
wherein the first data center corresponds to a first availability zone of a region and wherein the second data center corresponds to a second availability zone of the region [Vittal: Col. 7 / lines 54-62; a zone 110 is a grouping of physical devices, including a grouping of pods 115, that is physically isolated from other zones 110; devices within a zone 110 utilize a one or more power supplies and/or network uplink(s) 1B shows several data centers ("DC") 105 and servers S partitioned into groupings of zones 110, pods 115 and management server clusters (MSC) 120; each zone 110 is physically isolated from each other zone 110]. 

Regarding Claim 17,
wherein a network policy of the cloud computing environment specifies that a subnet of the pool of network identifiers can only be assigned to a single availability zone of the region [Vittal: Col. 5 / lines 18-21; FIG. 1B shows several data centers ("DC") 105 and servers S partitioned into groupings of zones 110, pods 115 and management server clusters (MSC) 120; each zone 110 is physically isolated from each other zone 110; Col. 16 / lines 52-61,65-67; a guest virtual network may be configured to any private address space, for example the Class A network in 10.0.0.0/8 private address space; the guest virtual network is an overlay network on top of the management network 315 and is managed by the multitenant hypervisor 510; a guest virtual network may be valid within one zone 110; therefore virtual machines in different zones 110 cannot communicate with each other using their IP addresses in the guest virtual network]. 


Regarding Claim 18,


Regarding Claim 19, which recites a non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Regarding Claim 20, which recites a computer system, comprising: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors for managing processes having the same claim limitations as those in claim 1 above, the same rationale of rejection as presented in claim 1 is applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Banavalikar (US 2015/0100958) teaches that the systems 405 support deploying VMs 320, which belong to the same system 405, to different hosts that are located in different physical subnets (includes switches and/or routers between the physical entities) [Banavalikar: 0057].  Mazumdar (US 2019/0108099) teaches that .   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468